Case 3:20-cv-01372-TAD-KLH Document 29 Filed 12/02/20 Page 1 of 6 PageID #: 182




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                    MONROE DIVISION


 AARON LARRY BOWMAN                                               CIVIL ACTION NO. 20-CV-01372

 VERSUS                                                           JUDGE DOUGHTY

 OUACHITA PARISH SHERIFF’S                                        MAGISTRATE JUDGE HAYES
 OFFICE, ET AL


                ANSWER AND AFFIRMATIVE DEFENSES OF BOARD OF
                 SUPERVISORS FOR THE UNIVERSITY OF LOUISIANA
                SYSTEM TO PLAINTIFF’S FIRST AMENDED COMPLAINT

         NOW INTO COURT, through undersigned counsel, comes defendant, BOARD OF

 SUPERVISORS FOR THE UNIVERSITY OF LOUISIANA SYSTEM (incorrectly identified,

 named and referred to in plaintiff’s First Amended Complaint as the “University of Louisiana

 System Board of Supervisors”) (the “Board”), which for response to plaintiff’s First Amended

 Complaint (Doc. 19) states that:

                                    AFFIRMATIVE DEFENSES

         The Board reiterates and incorporated herein by reference the entirety of its Twenty

 Affirmative Defenses as stated in the Board’s previous Answer and Affirmative Defenses. (See Doc.

 10, Answer and Affirmative Defenses, pp. 1-6, First Defense through Twentieth Defense).

                                         Twenty First Defense

         Any and all officers employed by the Board are entitled to qualified immunity. The

 referenced officer or officers at all times acted as allowed by law and within the performance of

 their discretionary functions; with regard to any actions taken in relation to plaintiff (if any), any and



                                                    -1-
Case 3:20-cv-01372-TAD-KLH Document 29 Filed 12/02/20 Page 2 of 6 PageID #: 183




 all officers did not violate any clearly established statutory or constitutional right of plaintiff; further,

 any officer or officers employed by the Board had probable cause for any actions taken in relation

 to plaintiff.

         AND NOW, for Answer to the specific allegations of plaintiff’s First Amended

 Complaint, the Board states as follows:

                                                      1.

         For response to Paragraph 1, the Board reiterates and incorporates herein by reference each

 and every Affirmative Defense and Answer to each and every Paragraph (including the Unnumbered

 Paragraph regarding Covid-19, and “WHEREFORE” allegations) in plaintiff’s Original Petition.

 (See Doc. 10, Answer and Affirmative Defenses, pp. 1-10, Affirmative Defenses and Answers to

 Paragraphs 1-50, unnumbered Covid-10 Paragraph, and “WHEREFORE” allegations, incorporated

 herein by reference).

                                                      2.

         For response to Paragraph 2, the Board reiterates and incorporates herein by reference its

 above Answer to Paragraph 1 of the First Amended Complaint, incorporating herein by reference

 all Affirmative Defenses and Answers of the Board to all allegations of all Paragraphs of plaintiff’s

 Original Petition.

                                                      3.

         The allegation of Paragraph 3 is admitted.

                                                      4.

         The allegation of Paragraph 4 is admitted.




                                                     -2-
Case 3:20-cv-01372-TAD-KLH Document 29 Filed 12/02/20 Page 3 of 6 PageID #: 184




                                                       5.

         The allegations of Paragraphs 5 and 6 constitute conclusions of law, for which a response is

 not required.

                                                       6.

         For response to the allegations of Paragraph 7, the Board admits plaintiff is a black male;

 the remainder of Paragraph 7 is denied for lack of information sufficient to justify a belief therein.

                                                       7.

         The allegations of Paragraph 8 do not relate to the Board, and do not require an Answer.

                                                       8.

         For response to the allegations of Paragraph 9, the Board admits it was misidentified in

 plaintiff’s Original Petition; the remaining allegations are denied as written. Further responding, the

 Board avers its correct name is “Board of Supervisors for the University of Louisiana System.”

                                                       9.

         The allegations of Paragraph 10 do not relate to the Board, and do not require an Answer.

                                                   10.

         The allegations of Paragraph 11 are denied for lack of information sufficient to justify a belief

 therein.

                                                   11.

         The allegations of Paragraphs 12, 13, 14, 15, 16, 17, 18, 19, and 20 are denied for lack of

 information sufficient to justify a belief therein.




                                                   -3-
Case 3:20-cv-01372-TAD-KLH Document 29 Filed 12/02/20 Page 4 of 6 PageID #: 185




                                                   12.

         The allegations of Paragraph 21 are denied for lack of information sufficient to justify a belief

 therein.

                                                   13.

         The allegations of Paragraph 20 constitute conclusions of law, for which an answer is not

 required; however, to the extent a response may be necessary, the allegations are denied as written.

                                                   14.

         The allegations of Paragraphs 22 and 23 do not involve the Board, and do not require an

 Answer. However, the Board avers any dismissal of any defendant will not affect the assessment of

 fault under La. C.C. art. 2323 (if there is any assessment of fault, which “fault” is denied).

                                                   15.

         For response to the allegations of Paragraph 24, the Board reiterates and incorporates herein

 by reference its above stated Answer to Paragraph 1 of the First Amended Complaint, incorporating

 herein by reference all Affirmative Defenses and Answers of the Board to all allegations of all

 Paragraphs of plaintiff’s Original Petition.

                                                   16.

         The allegations of Paragraph 25 do not purport to relate to the Board; however, to the extent

 the allegations can in any manner be interpreted to assert any basis of liability relating to the Board,

 the allegations are denied.

                                                   17.

         The allegations of Paragraph 26 are denied for lack of information sufficient to justify a belief

 therein.


                                                   -4-
Case 3:20-cv-01372-TAD-KLH Document 29 Filed 12/02/20 Page 5 of 6 PageID #: 186




                                                  18.

        The allegations of Paragraph 27 are denied.

                                                  19.

        For response to the allegations of Paragraph 28, the Board denies the first sentence for lack

 of information sufficient to justify a belief. The remaining allegations of Paragraph 28 constitute

 conclusions of law which are denied.

                                                  20.

        The allegations of Paragraph 29 are denied for lack of information sufficient to justify a belief

 therein.

                                                  21.

        The allegations of Paragraph 30 are not disputed as they relate to the Board.

                                                  22.

        The allegations of Paragraph 31 do not require a response.

                                                  23.

        The allegations of Paragraph 32 are denied.

                                                  24.

        For Answer to the Paragraph titled “Demand for Jury” the Board denies plaintiff is entitled

 to a jury trial as to any issues involving the Board.

        WHEREFORE, defendant, BOARD OF SUPERVISORS FOR THE UNIVERSITY OF

 LOUISIANA SYSTEM, prays that its Answer and Affirmative Defenses to the First Amended

 Complaint be deemed good and sufficient; that plaintiff’s claims be denied and dismissed with

 prejudice at plaintiff’s costs; and that defendant herein be granted attorney fees, costs and expenses


                                                  -5-
Case 3:20-cv-01372-TAD-KLH Document 29 Filed 12/02/20 Page 6 of 6 PageID #: 187




 for the defense of plaintiff’s claims.

                                          Respectfully submitted,

                                          JEFF LANDRY
                                          Attorney General

                                          By: /s/ Steven M. Oxenhandler
                                                  Steven M. Oxenhandler (#28405)
                                                  soxenhandler@goldweems.com
                                                  Michael J. O’Shee (#10268)
                                                  moshee@goldweems.com
                                                  Joshua J. Dara, Jr. (#35739)
                                                  jdara@goldweems.com
                                                  GOLD WEEMS LAW FIRM
                                                  2001 MacArthur Drive
                                                  P.O. Box 6118
                                                  Alexandria, LA 71307-6118
                                                  T: (318) 445-6471
                                                  F: (318) 445-6476
                                                  SPECIAL ASSISTANT ATTORNEYS
                                                  GENERAL AND COUNSEL FOR THE
                                                  BOARD OF SUPERVISORS FOR THE
                                                  UNIVERSITY OF LOUISIANA SYSTEM




                                            -6-
